PER CURIAM.
Defendant was charged with use of a firearm while committing a felony but the written judgment stated the crime to be possession of a firearm by a felon. The state agrees the judgment was entered through error. We note the judgment is also violative of State v. McArthur, 330 So.2d 548 (Fla. 1st DCA 1976). It is hereby ordered that defendant’s conviction on “Count III — Possession of a Firearm by a Felon” entered November 15,1979, is vacated and set aside.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.